COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                              NO. 02-09-00422-CV

A.J. MORRIS, M.D., A.J. MORRIS,                                     APPELLANTS
M.D., P.A., AND RIO GRANDE
VALLEY IMAGING, INC.
                                        V.

DE LAGE LANDEN FINANCIAL                                               APPELLEE
SERVICES, INC.

                                    ------------

          FROM THE 67TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT

                                     ----------

      On June 14, 2010, we notified appellants A.J. Morris, M.D., P.A. and Rio

Grande Valley Imaging, Inc. that their brief had not been filed as required by

Texas Rule of Appellate Procedure 38.6(a). See Tex. R. App. P. 38.6(a). We

stated that we could dismiss their appeal for want of prosecution unless those

appellants or any party desiring to continue the appeal filed with the court within

ten days a response showing grounds for continuing their appeal. See Tex. R.

App. P. 42.3. We have not received any response.
      1
       See Tex. R. App. P. 47.4.
      Because their appellants' brief has not been filed, we dismiss the appeal of

A.J. Morris, M.D., P.A. and Rio Grande Valley Imaging, Inc. for want of

prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f). The appeal of A.J.

Morris, M.D. is still pending. This case shall hereafter be styled “A.J. Morris,

M.D. v. De Lage Landen Financial Services, Inc.”

      Appellants A.J. Morris, M.D., P.A. and Rio Grande Valley Imaging, Inc.

shall pay all costs of their appeal, for which let execution issue.



                                              PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: July 15, 2010




                                      2